Citation Nr: 0611273	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bipolar disorder, effective from October 20, 1999 and 
entitlement to a compensable evaluation for bipolar disorder, 
effective January 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  For the period effective October 20, 1999, the veteran's 
bipolar disorder was manifested by a mild level of impairment 
resulting in occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during period of 
significant stress. 

2.  Considering the additional disability incurred by the 
service-connected hearing loss during this period, the 
veteran's bipolar disorder was manifested by the equivalent 
of a moderate decrease in functioning with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.  The difference between the disability evaluations for 
bipolar disorder prior to and after aggravation from service-
connected hearing loss is commensurate with a 20 percent 
disability evaluation.  

4.  For the period beginning January 1, 2006, the veteran's 
bipolar disorder was not aggravated by the service-connected 
hearing loss.  Bipolar disorder essentially showed symptoms 
which were not severe enough to interfere with occupational 
and social functioning.  




CONCLUSIONS OF LAW

The criteria for an initial evaluation in excess of 20 
percent for bipolar disorder, effective from October 20, 1999 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2005).  

The criteria for a compensable evaluation for bipolar 
disorder, effective January 1, 2006 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA through 
correspondence dated in May 2001 as well as in the March 2002 
statement of the case.  Although the originating agency did 
not specifically request him to submit any pertinent evidence 
in his possession, it did inform him of the evidence that 
would be pertinent and request him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claim has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  The veteran has also been afforded several VA 
examinations in connection with his claim for higher 
evaluations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such available evidence or information.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Historically, service connection for bilateral hearing loss 
with tinnitus was grated in a March 1959 RO decision with a 0 
percent disability rating.  In June 1993 the rating for 
hearing loss was increased to 10 percent.  In a June 2000 
rating action, the evaluation for service-connected bilateral 
hearing loss was increased to 30 percent disabling.  Service 
connection for a nervous condition claimed as secondary to 
service-connected hearing loss was granted in an October 2000 
RO decision with a 0 percent (noncompensable) evaluation, 
effective from October 20, 1999.  The rating for bilateral 
hearing loss was eventually increased to 40 percent, 
effective from October 20, 1999.  A December 2005 rating 
action assigned a 20 percent rating for bipolar disorder, 
effective from October 20, 1999, and a noncompensable rating, 
effective from January 1, 2006.  The 20 percent rating 
effective from October 20, 1999, was based on a 30 percent 
rating for bipolar disorder, less 10 percent, which was the 
level of disability determined to have been the level of 
disability pre-existing the aggravation of the disorder by 
the service-connected bilateral hearing loss.  

Of record at that time was a December 1999 VA audiological 
examination which showed that the veteran had mild to 
moderately severe hearing loss on the right with profound 
hearing loss in the higher frequencies.  The left ear showed 
moderate to severe loss with severe to profound loss in the 
higher frequencies.  Constant bilateral tinnitus was also 
noted.  The veteran complained of anger, frustration and 
irritability as a result of his increasingly poor hearing and 
bilateral tinnitus.  

A December 1999 VA opinion notes that the veteran reported 
that his service-connected hearing loss had aggravated his 
nervous condition.  The doctor concurred, noting that the 
veteran had feelings of frustration and was despondent due to 
his inability to hear what was going on around him and being 
unaware of other people.  The doctor's opinion was that the 
veteran's nervous condition had been markedly worsened by his 
profound hearing loss.  It was noted that his hearing loss 
had worsened in the past few years.  The examiner stated that 
his emotional problems had increased such that he required 
more medication for his depression and panic attack syndrome.  

On VA examination in September 2000, the veteran reported 
that he suffered from depression and had been in therapy in 
the past.  He was prescribed anti-depressants to treat his 
symptoms.  The examiner noted that the veteran had difficulty 
hearing the examiner speaking at a conversational volume.  On 
mental status examination, the veteran described his mood as 
apathetic.  He said that he had no history of suicidal 
behavior but he had briefly passing thoughts with intentions 
of harming himself during the past year.  The veteran denied 
anxiety or panic attacks.  He reported some difficulty 
sleeping and a poor appetite.  The veteran reported that he 
did not interact with other people due to his hearing 
problems.  He admitted that his hearing improved somewhat 
with hearing aids.  The examiner concluded that the veteran 
suffered from dysthymic disorder, late onset.  It was noted 
that he had multiple symptoms of depression but was able to 
carry on day to day activities without a problem and was 
quite independent.  The examiner stated that the veteran's 
hearing loss appeared to only have a minimal impact on his 
overall functioning and a small impact on his depressive 
symptoms.  The GAF score was 65, denoting mild impairment of 
functioning.  

VA medical records dated from October 1998 to May 2001 show 
treatment for a variety of conditions, including treatment 
for depression.  

On VA examination in July 2002, the veteran noted that he 
participated in outpatient therapy in the past and was 
currently being seen by a psychiatrist for a possible 
diagnosis of bipolar disorder.  The veteran related that he 
was retired and did not participate in part-time or temporary 
work due to concerns about his hearing loss and 
socialization.  He said that his hearing loss interfered with 
his ability to advance in his previous career as an 
administrator.  He stated that he avoided socializing with 
people because his hearing loss embarrassed him and he was 
unable to hear what others were saying.  On mental status 
examination, the veteran was observed to be chronically 
dysphoric and irritable.  The examiner indicated that the 
veteran likely met the criteria for bipolar disorder, not 
otherwise specified.  He appeared to display mood swings and 
classic symptoms of bipolar disorder.  The examiner indicated 
that the veteran appeared to be moderately impaired in his 
overall functioning.  He suffered from social avoidance, 
depressed mood, sleep disturbance and explosive temper.  The 
examiner stated that there was no doubt that his hearing loss 
would exacerbate his mood disorder and make it difficult for 
him to function interpersonally.  The GAF score was 55.  

VA medical records dated from May 2001 to June 2004 show that 
the veteran was treated for depression and bipolar disorder.  

On VA examination in October 2005, the examiner noted that 
the veteran wore dual hearing aids to the interview and he 
apparently had significantly improved hearing  as a result.  
The veteran reported that he discontinued his outpatient 
counseling and was told by his therapist that he no longer 
needed treatment.  He continued to be followed for medication 
management for prescribed anti-depressants.  The veteran 
reported that he saw family members regularly and was more 
socially connected which was a significant improvement from 
his reports at the last VA examination.  On mental status 
examination, the veteran did not display any obvious deficits 
in thinking or memory.  He described his mood as apathetic 
and irritable.  The examiner noted that the veteran continued 
to meet the criteria for bipolar disorder, not otherwise 
specified; however, he appeared to be quite emotionally 
stable.  It was noted that his emotional state and general 
living conditions had improved since the last examination.  
The examiner stated that the veteran was only mildly impaired 
in his functioning.  Moreover, it was noted that his hearing 
was notably better with the current bilateral hearing aids.  
Thus, the examiner indicated that his bipolar condition was 
not exacerbated by his hearing loss.  The examiner 
essentially opined that the bipolar condition was in 
remission.  His GAF score was 68.  

A December 2005 VA examination addendum report notes that the 
examiner felt that the veteran's hearing loss could have 
contributed to as much as 50 percent of his paranoid ideation 
which resulted in poor peer relations and ultimately early 
retirement.  The examiner opined that the veteran's hearing 
loss as likely as not resulted in his going from being only 
mildly impaired to moderately impaired with a GAF of 55 for 
the time period prior to the most recent examination when his 
hearing loss was significantly improved with hearing aids.   


III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Bipolar disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9432, which provides that a noncompensable 
rating is assigned when there is a formal diagnosis, but 
symptoms are not severe enough to interfere with occupational 
and social functioning or to require continuous medication.  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during period of significant stress or symptoms; or, 
when symptoms are controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9432.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic 
Code 9432.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).  


IV.  Analysis

In this case, the veteran contends that an initial evaluation 
in excess of 20 percent for bipolar disorder, effective from 
October 20, 1999 is warranted as well as a compensable 
evaluation for the disorder, effective January 1, 2006.  

Initially, it is noted that the RO has determined that an 
initial 20 percent rating is warranted for bipolar disorder.  
As noted above, the veteran's bipolar disorder is a 
disability which has been aggravated by  service-connected 
hearing loss.  As a result, bipolar disorder is compensated 
only for the degree of disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  For the period from October 
20, 1999, the date of the veteran's claim, it is noted that 
service-connected hearing loss did exacerbate his bipolar 
disorder and make it difficult for him to function 
interpersonally.  Standing alone, it has been noted that his 
bipolar disorder demonstrated a mild level of impairment 
which results in occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during period of 
significant stress or symptoms; or, when symptoms are 
controlled by continuous medication.  Thus, no more than a 10 
percent level of disability under Diagnostic Code 9432 was 
shown for the bipolar disorder, without consideration of any 
additional impact from the service-connected hearing loss.  

With consideration of the impact of his service-connected 
hearing loss in aggravating the mood disorder, a moderate 
level of impairment was reported on VA examinations, 
specifically the VA opinion dated in December 2005.  A 
moderate level of impairment generally warrants a 30 percent 
rating under Code 9432 for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In this 
case, the veteran's rating amounts to 20 percent when 
considering only the percentage of additional disability 
incurred by the service-connected hearing loss during this 
time period.  

With regard to the period beginning on January 1, 2006, it is 
noted that the October 2005 VA examination essentially found 
that the veteran's bipolar disorder was in remission.  
Specifically, it was noted that the veteran had significantly 
improved socialization with family and friends, was in less 
distress and his hearing was considerably enhanced by virtue 
of dual hearing aids.  The GAF score was 68 denoting only 
mild symptoms.  In this regard, the examiner noted that 
currently his bipolar disorder was not exacerbated at all by 
his hearing loss.  Thus, there is no compensable additional 
degree of disability warranted for bipolar disorder for the 
period effective January 1, 2006.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER


Entitlement to an initial evaluation in excess of 20 percent 
for bipolar disorder, effective from October 20, 1999 is 
denied.  

Entitlement to a compensable evaluation for bipolar disorder, 
effective January 1, 2006 is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


